Citation Nr: 0202776	
Decision Date: 03/25/02    Archive Date: 04/04/02

DOCKET NO.  02-01 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUES

1.  Entitlement to an increased rating for the service-
connected mental disorder, variously diagnosed, currently 
rated 30 percent disabling.  

2.  Entitlement to a total disability rating based upon 
individual unemployability due solely to service-connected 
disability.  



REPRESENTATION

Appellant represented by:	R.A. LaPointe, Attorney



ATTORNEY FOR THE BOARD

D. Dean
INTRODUCTION

The appellant had active service from July 1955 to July 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Huntington Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

This case was developed and adjudicated by the RO pursuant to 
the provisions of the Veterans Claims Assistance Act (VCAA) 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The RO 
has obtained and reviewed VA outpatient treatment records 
dating from November 1999 through September 2000, and the 
appellant was accorded a complete VA psychiatric examination 
in November 2000.  There does not appear to be any additional 
evidence which has not already been obtained and reviewed by 
the RO which is relevant to the severity of the service-
connected mental disorder at the time the present claim was 
filed in September 2000.  Furthermore, the parties have been 
provided with notice as to the type of evidence and 
information needed to support the claims.  If subsequent VA 
treatment records were to show an increase in the severity of 
the service-connected mental disorder, this would be the 
basis for a new claim.  See 38 C.F.R. § 3.157(b)(1).  


FINDINGS OF FACT

1.  The service-connected mental disorder is currently 
manifested by no more than moderate symptoms productive of 
social and industrial impairment on an occasional basis.  

2.  The appellant does not meet the schedular requirements of 
38 C.F.R. § 4.16 for assignment of a total disability rating 
on the basis of individual unemployability (TDIU).  

3.  The appellant is not shown by the evidence to be unable 
to secure and follow a substantially gainful occupation by 
reason of his service-connected mental disorder.  


CONCLUSIONS OF LAW

1.  Entitlement to a disability rating in excess of 
30 percent for the service-connected mental disorder is not 
established.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 3.321(b)(1) and Part 4, including § 4.130, Code 9413 
(2001).  

2.  Entitlement to a total disability rating for compensation 
purposes based upon individual unemployability is not 
established.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 and Part 4 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant served in the Armed Forces from July 1955 to 
July 1957.  He saw no combat service.  While in service, he 
was diagnosed as having a neurotic depressive reaction 
manifested by complaints of severe headaches and blackout 
spells.  Service connection was subsequently established for 
a mental disorder which has been variously diagnosed over the 
years as an anxiety neurosis, as major depression with an 
anxiety disorder, or (on the most recent official 
examination) as a dysthymic disorder.  

This service-connected mental disorder was rated 10 percent 
disabling from March 1973 up until 1991.  The appellant was 
hospitalized at a VA facility in July and August 1991 for the 
treatment of a panic attack which seems to have been 
precipitated by his separation from his second wife.  His 
depression slowly resolved in the hospital, and the appellant 
and his wife were reconciled.  Effective from September 1, 
1991, a 30 percent rating was assigned for the service-
connected mental disorder.  In September 2000, the appellant 
submitted a claim seeking an increased rating and a total 
disability rating based upon individual unemployability 
(TDIU) due solely to his service-connected mental disorder.  

Increased Rating Claim

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).  

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with regard 
to that disorder, the primary concern in a claim for an 
increased evaluation for a service-connected disability is the 
present level of disability.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Since the current claim seeking an 
increased rating for a psychiatric disability and for a total 
rating was received in September 2000, evidence dating from 
earlier than September 1999 is not particularly relevant.  See 
38 C.F.R. § 3.400(o)(2)(2001).  

The Rating Schedule currently provides that a 30 percent 
rating will be assigned for a service-connected mental 
disorder where competent evidence establishes occupational 
and social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Code 9413.  

The next higher rating of 50 percent will be assigned with 
competent evidence of occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Code 9413.  

The evidence of record indicates that the appellant has been 
married twice: his first marriage lasted 18 years until his 
wife left him for another man; his second and current 
marriage began in July 1983.  

VA outpatient treatment records dating from November 1999 to 
September 2000 are of record.  These medical records reflect 
many treatments for various physical ailments, including 
diabetes, degenerative arthritis of multiple joints, spinal 
disc problems, and suspected glaucoma.  On a visit to the VA 
Mental Health Clinic in February 2000, the appellant 
indicated that he was enjoying life and his large combined 
(both he and his wife have children from prior marriages) 
family of 13 children, 27 grandchildren, and 5 great-
grandchildren.  He enjoyed bowling and belonged to several 
bowling leagues.  He had been taking his prescribed 
medications and reportedly felt that his depression had not 
been that bad.  His main complaints at this time concerned 
physical ailments.  The clinical assessment was of an anxiety 
disorder, and the Global Assessment of Functioning (GAF) 
scale was 75 (no more than slight impairment of social and 
occupational functioning, according to American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, Washington, D.C., 1994 (DSM-IV)).  

Later in February 2000, the appellant was brought to the VA 
hospital because he was having some family conflicts and 
arguments, threatening some family members and nearly hitting 
his wife.  He was not in compliance with his prescribed 
medications.  He was very jealous of his wife's attentions to 
other family members and felt that her attention should be 
directed toward himself.  On mental status examination, the 
appellant was well oriented, calm and quiet; his immediate, 
recent and remote memory functions were intact; his judgment 
and insight were fair; and he seemed somewhat paranoid.  His 
prescribed psychiatric medications were increased, and he was 
discharged to his home (his wife agreed to pick him up) after 
promising not to harm himself or anyone else.  The reported 
clinical impression at this time included recurrent major 
depression with possible mild psychotic features; a 
generalized anxiety disorder; marital maladjustment and an 
intermittent explosive disorder; and a possible nonspecific 
personality disorder.  The GAF was 55 (moderate symptoms or 
moderate difficulty in social or occupational functioning).  

In June 2000, it was reported that the appellant had been 
hospitalized in February 2000 because he had never received 
some of the medications prescribed for his mental disorder.  
It was noted that his prescriptions from this past 
hospitalization had still not been filled.  The appellant 
reportedly continued to suffer panic attacks and have anger 
and extreme anxiety, and he was again separated from his 
wife.  He was distraught over his anxiety and over chronic 
left leg pain.  His mood appeared dysphoric and his affect 
was narrowed.  The clinical assessment was of recurrent 
depression and an anxiety disorder.  The GAF remained 55.  

The clinical assessment on a subsequent outpatient visit in 
September 2000 was of dysthymia, anxiety disorder and marital 
problems.  The veteran and his wife were reportedly thinking 
about divorce at this time, having had multiple separations 
in the past.  His wife reportedly felt, and the veteran 
agreed, that he became upset over small things, and she felt 
that he was a very difficult person to get along with.  He 
felt that most of his problems stemmed from his childhood 
(not from service) where he had a very unstable upbringing, 
including a history of some abandonment.  He had a mildly 
dysphoric mood, his affect was narrowed, and his speech was 
sometimes a monotone.  He tolerated his medications well, 
with no reported side effects.  He was neither suicidal nor 
homicidal, had no reported hallucinations, but did appear to 
be a bit paranoid.  

The appellant was accorded an official psychiatric 
examination in November 2000.  The claims file was available 
and reviewed as part of this examination.  It was noted that 
the appellant had numerous physical problems, including 
chronic arthritis, a bulging disc in his back, and diabetes 
mellitus.  The appellant's wife came in with him to this 
examination, although he was currently living apart from her 
in a motel room because at home he had hit a nine-year-old 
grandchild in the back of the head.  He indicated that he had 
always (since long before service) had problems with anger 
and impulse control.  

The appellant indicated that he was able to wash, clean and 
dress himself, and that (when he was home) he worked around 
the house, watched television, and went bowling once a week.  
He denied belonging to any clubs or organizations, and he was 
currently receiving psychiatric treatment from VA.  
Subjective complaints included problems with recurrent 
depression, feelings of hopelessness and helplessness, and 
problems with irritability and being upset.  He had no pep, 
energy, or a desire to do much; and he felt nervous, anxious, 
and edgy.  He had a tendency to get suspicious or 
distrustful.  He did not like to be around people; 
furthermore, being very possessive of his wife, he got very 
mad when her children and grandchildren came to visit her.  
He denied having any problems with alcohol or drugs or with 
the law; but he described recurrent nervous, anxiety, and 
panic episodes.  

Objective symptomatology reported on this official 
examination included a generally pleasant and cooperative 
demeanor with appropriate flow and content of his 
conversation.  The appellant was well-oriented to time, 
place, and person; and there was no evidence of active 
hallucinations or delusions.  His attention and concentration 
were impaired, and he had difficulty with mental 
calculations.  His judgment, memory, and recall for recent 
events were all intact; and there was no evidence of 
looseness of associations, flight of ideas, or pressured 
speech.  His fund of knowledge was appropriate for his 
background and level of education.  The appellant denied 
being actively suicidal or homicidal, and there were no 
obsessive thoughts or compulsive actions noted on this 
examination.  The diagnostic impression included a dysthymic 
disorder, and the current GAF was reportedly 60 (moderate 
symptoms or moderate difficulty in social or occupational 
functioning).  The examiner reported that the appellant's 
wife was still supportive despite his recent behavior, and 
that they were still trying to work things out.  It was the 
examiner's opinion that the appellant's psychiatric problems 
had interfered with him socially and occupationally, but only 
on an occasional basis.  

Extensive material from the Social Security Administration 
was subsequently submitted, but this material dated from 1993 
and earlier.  It is not, therefore, relevant to the current 
issue of the appellant's present level of disability.  In 
fact, some of this material, such as the report of the 
appellant's VA hospitalization in July-August 1991, had 
previously been used by the RO to rate the appellant's 
service-connected mental disorder in 1991.  

In March 2001, the appellant informed the RO that he had 
recently been hospitalized at a private facility for chest 
pains after suffering a suspected heart attack, and that he 
underwent triple coronary artery by-pass surgery the next 
day.  He said that he had also developed high blood pressure, 
diabetes, a bulging disc in his back, poor circulation in his 
legs, "and real bad nerves for years."  He was under 
constant "nerve care" from VA, and was taking medication 
for pain and for sleep.  

Based upon the current evidentiary record as summarized 
above, the Board is unable to conclude that the service-
connected mental disorder is currently more than 30 percent 
disabling under the relevant schedular criteria.  The 
service-connected mental disorder is currently manifested by 
no more than moderate symptoms (as indicated by the reported 
GAF scores between 55 and 75) productive of social and 
industrial impairment on an occasional basis, according to 
the most recent official VA examination in November 2000.  
There is no competent medical evidence indicating 
circumstantial, circumlocutory, or stereotyped speech, 
impairment of short- or long-term memory, panic attacks more 
than once per week (the last verified panic attack resulted 
in the appellant's hospitalization in 1991), difficulty in 
understanding complex commands, and impaired judgment, such 
as are contemplated by the next higher rating of 50 percent.  

The appellant is shown to be angry and irritable, even 
explosive, on occasion (a problem dating back long before 
service), often depressed and anxious, and somewhat paranoid.  
A flattened affect has also been reported on occasion by 
medical personnel, and the appellant has complained of 
feelings of hopelessness and lack of energy.  However, the 
appellant is usually described as well-oriented with normal 
speech patterns, fair judgment and insight, without verified 
psychotic manifestations; and it seems that he does fairly 
well as long as he takes his prescribed medications.  Despite 
their somewhat tumultuous marital history, the appellant and 
his spouse have remained married for 18 years, and it is 
reported that his spouse is still supportive despite his 
occasional explosive episodes.  The appellant also enjoys 
bowling and reportedly goes bowling about once a week, which 
provides at least a minimum social exposure.  The Board has 
concluded that the appellant's currently reported symptoms 
are consistent with and contemplated by the present 
30 percent schedular disability rating.  He does not more 
nearly approximate the criteria for a 50 percent rating.  
38 C.F.R. § 4.7.  

There is no indication in the record that the current 
schedular evaluation for a mental disorder is inadequate to 
evaluate the impairment of the appellant's earning capacity 
due to this disability, and the record does not present such 
an exceptional or unusual disability picture as to render the 
application of the regular schedular standards impractical.  
Accordingly, the RO quite properly refused to consider this 
claim for referral to the VA Central Office for extra-
schedular consideration under 38 C.F.R. § 3.321(b)(1).  

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for the disability at 
issue.  

Individual Unemployability Claim

For VA purposes, total disability will be considered to exist 
when there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. § 3.340.  
Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: provided that, 
if there is only one such disability, this disability shall be 
ratable at 60 percent or more, and that, if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or more.  
Marginal employment (generally, where the disabled person's 
earned annual income does not exceed the amount established by 
the Bureau of the Census as the poverty threshold for one 
person) shall not be considered substantially gainful 
employment.  However, if the total rating is based upon a 
disability or combination of disabilities for which the Rating 
Schedule provides an evaluation of less than 100 percent, it 
must be determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2000).  

In determining whether a claimant is entitled to a TDIU for 
compensation purposes, neither the claimant's nonservice-
connected disabilities nor his or her advancing age may be 
considered.  38 C.F.R. § 3.341(a); Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).  

For a veteran to prevail on a TDIU claim, it is necessary 
that the record reflect some factor which places the 
claimant's case in a different category than other veterans 
with an equal rating of disability.  Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).  

On the appellant's September 2000 claim, he indicated that he 
had completed a high school education, and that he last 
worked on a full-time basis on October 1, 1988, having worked 
as a general laborer for a coal company from 1970 to 1987.  
He further indicated that he had not left his last job 
because of disability and did not expect to receive either 
disability retirement benefits or workers' compensation  
benefits.  

During his hospitalization in February 2000 at a VA facility, 
the appellant indicated that he had last worked in 1990, was 
a coal miner for 20 years with a good work record, and that 
he still worked for a friend three days per week delivering 
food.  

On the November 2000 VA examination, the appellant reported 
that he had worked for 18.5 years as a coal miner, about two 
years driving a milk truck, three years driving a soft drink 
truck and did some other odd labor jobs as well.  He claimed 
at this time that he had last worked in 1985.  

In August 1993, an Administrative Law Judge at the Social 
Security Administration (SSA) declared the appellant to have 
been "disabled" under the Social Security Act since 
July 31, 1991, based upon a consideration of several mental 
disorders and a personality disorder.  Aside from the much 
earlier time frame involved, this information is not 
particularly relevant to the present issue because different 
legal criteria were involved, and the SSA considered a 
nonservice-connected personality disorder as well as the 
service-connected mental disorder in making its 
determination.  

In March 2001, the appellant informed the RO that he had been 
hospitalized in late February 2001 at a private facility for 
chest pains after suffering a suspected heart attack, and 
that he underwent triple coronary artery by-pass surgery the 
next day.  He said that he had also developed high blood 
pressure, diabetes, a bulging disc in his back, poor 
circulation in his legs, "and real bad nerves for years."  
He was under constant "nerve care" from VA, and was taking 
medication for pain and for sleep.  

The appellant and his representative have advanced no 
specific contentions concerning his entitlement to a TDIU.  
The sole service-connected disability is a mental disorder 
which is rated 30 percent disabling.  Thus, the appellant 
does not satisfy the schedular requirements for individual 
unemployability set forth at 38 C.F.R. § 4.16(a).  Moreover, 
the appellant is currently 64 years old and has several 
physical disabilities which are currently very severe and 
disabling, more so than his service-connected mental 
disorder, which seems to be fairly well-controlled if he 
takes his prescribed medications.  His current unemployed 
status appears to be primarily due to a combination of his 
age and his physical infirmities, with his service-connected 
mental disorder accounting for only a very minor portion of 
his total disability.  Even so, it is noted that the 
appellant seems able to work when he wants to, even if only 
on a part-time basis.  He is certainly qualified by education 
and experience for many forms of essentially solitary 
employment which could accommodate his occasional explosive 
episodes of anger and rage, most of which seem to be directed 
at family members anyway.  

Finally, where a veteran is felt to be unemployable by reason 
of service-connected disabilities but fails to meet the 
percentage requirements of 38 C.F.R. § 4.16(a), an RO can 
submit the case to the Director of the Compensation and 
Pension Service at the VA Central Office in Washington, D.C., 
for extra-schedular consideration.  38 C.F.R. § 4.16(b).  The 
RO considered and rejected this option as inappropriate in 
the present case, and that determination is affirmed on 
appeal.  Furthermore, the evidence establishes that the 
appellant is not precluded solely by his service-connected 
disability from securing or following a substantially gainful 
occupation.  


ORDER

As to both issues, the appeal is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

